Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 6/11/20 and 6/17/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In Claims 1, 18, and 20, the recited “a net benefit of performing garbage collection” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. It is not clear what is the difference between a benefit at first epoch vs net benefit of garbage collection and how it is calculated.
Claims 2-17, 19 are rejected based on dependency from claims 1 and 18. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-17, 18 and 20 are  rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kim et. al., U.S Patent Pub. No. 2020/0133845 (hereinafter Kim).
Regarding Claim 1, Kim teaches a method of determining whether to perform a garbage collection operation comprising: identifying a container, wherein the container comprises one or more discrete objects(Fig.2,6,10, 12,Para64-66 "the garbage collection manager module 620 may select at least one victim block to undergo garbage collection." victim block corresponds to container); 
determining a deletion predictor related to the container at a first epoch(Fig.6, 9A-9C, 10, 12; Para64-67 "The garbage collection manager module 620 may select a memory block that is predicted to have a low garbage collection "cost" (e.g., time and/or required resources) from among the first through n-th memory blocks BLK1 through BLKn provided from the victim block selection module 630" Para, 88-91); 
computing a cost of garbage collection for the container at the first epoch(Fig.9A-9C; Para66-70 "the victim block selection module 630 may use the neural network model 800 to predict a memory block having a low garbage collection cost among the first through n-th memory blocks BLK1 through BLKn." Para89-93, 97-100); 
estimating a benefit for performing garbage collection at the first epoch (Fig.8;9A-9C; Para68-70 "In response, the neural network model 800 may provide an estimated number of valid pages for each of the first through n-th memory blocks BLK1 through BLKn as the output data" Para74,83-85, 91-97); determining a net benefit of performing garbage collection for the container at the first epoch based on the computed cost and the estimated benefit (Fig.6-9C; Para69-72, 97-100 "The neural network model 800 may determine a garbage collection cost for each of the first through n-th memory blocks BLK1 through BLKn based on an estimated VPC of each of the first through n-th memory blocks BLK1 through BLKn"
Regarding claim 2, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches wherein determining the deletion predictor comprises performing a machine learning classification algorithm to generate a binary deletion predictor (Fig.6-8; Para67-10 " The neural network model 800 may generate a neural network, learn a neural network, perform an operation based on input data and obtain training data based on an operation result, or provide output data corresponding to the training data.").  
Regarding claim 3, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches wherein determining the deletion predictor comprises performing a machine learning regression algorithm to generate a probability (Fig.8, 9C; Para90-93).
Regarding claim 4, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches wherein the machine learning regression algorithm is a neural network (Fig.6 element 800, 8, 9A-9C; Para8-9 “The method includes estimating a valid page count of each of memory blocks using a neural network model trained based on the valid page count of each of the memory blocks” Para67-70, 90-93,).
Regarding claim 9, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches scheduling a garbage collection at the first epoch when the net benefit is positive(Fig.6-9C; Para69-72, 97-100 "The neural network model 800 may determine a garbage collection cost for each of the first through n-th memory blocks BLK1 through BLKn based on an estimated VPC of each of the first through n-th memory blocks BLK1 through BLKn").  
Regarding claim 10, Kim teaches all the limitations of the base claims as outlined above.
Fig.9A-9F; Para68-70 "a number of valid pages for each one of the first through n-th memory blocks BLK1 through BLKn at each of one of several past time steps (e.g., "t-2" and "t-1 ", given a present time step of"t") may be input to the neural network model 800."Para 97-100).  
Regarding claim 11, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches generating a net benefit for the container at each epoch of the pre-determined number of epochs following the first epoch (Fig.8, 9A-9E; Para67-70, 72 "the model input feature manager module 640 may store a VPC for each of the first through n-th memory blocks BLK1 through BLKn at each of several past time steps (e.g., "t-2" and "t-1" and the present time step"t"), as further illustrated in FIG. 78" Para 80-83).
Regarding claim 12, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches identifying the epoch at which the net benefit is the greatest; and scheduling a garbage collection at the epoch at which the net benefit is the greatest(Fig.8, 9A-9E; Para67-70, 72, 97-100).  
Regarding claim 13, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches scheduling a garbage collection at the earliest epoch from the pre-determined number of next epochs where the net benefit is above a pre-determined threshold (Fig.9A-9C; 10, 11; Para103-107 "When the free block count is less than the first GC threshold value GC_THRESHOLDl in operation S1020, operation S1030 may be performed").  
Regarding claim 14, Kim teaches all the limitations of the base claims as outlined above.
Fig.8, 9A-9E; Para67-70, 72 "the model input feature manager module 640 may store a VPC for each of the first through n-th memory blocks BLK1 through BLKn at each of several past time steps (e.g., "t-2" and "t-1" and the present time step"t"), as further illustrated in FIG. 78" Para 80-83).
Regarding claim 15, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches re- evaluating a metric related to the identified container upon the occurrence of a trigger event (Fig.8, 9A-9D, 10, 12; Para74-76, 83-85, 94-100, 113-116 neural network repeats calculation at different time).  
Regarding claim 17, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches re- evaluating a metric related to the identified container at the start of any epoch after the first epoch (Fig.8, 9A-9D, 10, 12; Para74-76, 83-85, 94-100, 113-116).
Regarding claims 18 and 20, Kim teaches these claims according to the reasoning set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U.S Patent Pub. No. 2020/0133845 (hereinafter Kim) in view of Nikoloudakis et. al. US Patent No. 2018/0322040 (hereinafter Nikoloudakis).
Regarding claim 5, Kim teaches all the limitations of the base claims as outlined above.
However, Kim fails to teach but Nikoloudakis teaches generating a user notification regarding the garbage collection (Fig.1 user device 110 Para5-7;25-26, 30, 36 "user feedback is indicative of a potential need by the user to keep the data object stored beyond the detern1ined access window" Para38-39"The storage reclamation unit may then transmit 124 a notification to a user device 110 via a network 115 that is designed to prompt a user of the user device 110 to indicate whether or not storage space used to store one or more of the candidate data objects can be reclaimed").
Kim and Nikoloudakis are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kim, and incorporating the user notification, as taught by Nikoloudakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Nikoloudakis (Para2-5).
Regarding claim 6, the combination of Kim and Nikoloudakis teaches all the limitations of the base claims as outlined above.

Regarding claim 7, the combination of Kim and Nikoloudakis teaches all the limitations of the base claims as outlined above.
Further, Nikoloudakis teaches wherein the user notification includes information related to a schedule of garbage collection (Fig.1, Para3-5;25-26 “the server 130 may be configured to obtain the data records from audit logs associated with one or more data objects prior to making a recommendation to a user of user device 110 to reclaim storage space storing the one or more data objects” Para38-40).
Regarding claim 8, the combination of Kim and Nikoloudakis teaches all the limitations of the base claims as outlined above.
Further, Nikoloudakis teaches wherein the user notification includes information indicating the expected benefit of the garbage collection(Fig.1, Para3-5;25-26, 39-41 “TI1e user interface 111 may provide data associated with each of the one or more candidate data objects for display such as a data object identifier, a predicted future storage cost, and a confidence score that indicates the likelihood that the data object will be accessed after the access window for the candidate data object expires”.).  
Regarding claim 16, Kim teaches all the limitations of the base claims as outlined above.
Fig.1 user device 110 Para25-26, 30, 36, 39-40, 62-63).  
Regarding claim 19, the combination of Kim and Nikoloudakis teaches this claim according to the reasoning set forth in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135